Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-7 are objected to because of the following informalities: the phrase “processor or control circuit” should be amended to read either --processor-- or --control circuit-- to avoid a potential of 112(b) indefiniteness rejection for not defining the meets and bounds of the claims.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the phrase “at least electrical parameters” in lines 1-2 should be amended to read –the at least electrical parameters--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the phrase “a predetermined amount of time” in line 2 should be amended to read –the predetermined amount of time, and the repeated phrase “collecting, by the processor or control circuit, data associated with the at least three electrical parameters in” in lines 3-4 should be cancelled.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “a classification” in line 1 should be amended to read –the classification--, the phrase “a distinct group” in line 2 should be amended to read –the distinct group--, and the repeated phrase “applying, by the processor or control circuit, a classification algorithm to classify the tissue into a distinct group in live time” in lines 2-4 should be cancelled.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: the phrase “a classification” in line 1 should be amended to read –the classification--, the phrase “a distinct group” in line 2 should be amended to read –the distinct group--, the phrase “a support vector machine” in line 2 should be amended to read –the support vector machine--, and the repeated phrase “applying, by the processor or control circuit, a classification algorithm to classify the tissue into a distinct group in live time” in lines 3-4 should be cancelled.  Appropriate correction is required.

Claims 12 and 19 are objected to because of the following informalities:  the phrase “a distinct group” in line 2 should be amended to read –the distinct group--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8-21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).

Claims 8 and 15, recite the limitation “the RF instrument contacts the tissue” in line 6 and line 5, respectively. The current claim language positively recites a body part of a human being, thus claiming non-statutory subject matter. In order to overcome this rejection, the claimed subject matter should be “adapted to” or “configured to” contact.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johnson et al (US 2017/0252095).

As to claims 1, 8 and 15, Johnson discloses a method and a generator (generator 200, par.28-29, fig.1-2) for a surgical instrument configured to classifying a tissue in live time (identifying tissue type during current surgery and/or current tissue treatment procedure, abstract, par.28-30 and par.41-43, fig.1-3), wherein the surgical instrument comprises a radio frequency (RF) instrument (forceps 10 uses RF energy 230, par.28-29, par.34-35, fig.1-2) comprising an end effector (effector 100, par.29-31, fig.1-2), the generator comprising: a control circuit (processors 210/212, 240 and 262, as best seen in fig.1-2), the method comprising: 
activating, by the processor or control circuit in the generator, the radio frequency (RF) instrument for a first period of time T1 (power supply 220 and RF output stage 230, based on control signals received from microprocessor 212 and/or user input, e.g., activation of activation switch 92, cooperate to selectively provide energy to tissue-period of determining tissue type “T”, and/or for the time period of the surgery/tissue treatment, as best seen in fig.3, par.41-43 and step s410 in fig.4), wherein the RF instrument contacts the tissue (forceps 10 grasp and contact the tissue, par.28-29); 
plotting, by the processor or control circuit in the generator, at least three electrical parameters associated with the tissue in contact with the RF instrument (plotting graphs of power versus tissue treatment time 310 and impedance versus tissue treatment time 320 (wherein impedance/power are measured by circuit 240), data formulating these graphs 310, 320 has been found that different tissue types result in different impedance data and/or power data, par.41-43, fig.3A-3B and step 420 in fig.4)(Examiner respectfully notes a plurality of impedance/power parameters can be determined from the graphs in fig.3A-B) to classify the tissue into distinct groups (separating tissue into "A" and "B" groups based upon similarities and differences, end of par.28, par.41 and par.45-46); and 
applying, by the processor or control circuit, a classification algorithm to classify the tissue into a distinct group in live time (applying machine learning classification application by machine learning unit 260 to classify/determine tissue type based on measured impedance/power, par.37-49, as best seen in fig.1-3 and step 430 in fig.4).

As to claims 2, 9 and 16, Johnson discloses the method and generator, wherein plotting, by the processor or control circuit, at least three electrical parameters associated with the tissue in contact with the RF instrument (par.41-43) comprises 

As to claims 3, 10 and 17, Johnson discloses the method and generator, further comprising collecting, by the processor or control circuit, data associated with the at least three electrical parameters in a predetermined amount of time (predetermined period of time “T” which is within the first 250ms of tissue treatment, par.41, fig.3A-B).

As to claims 4, 11 and 18, Johnson discloses the method and generator, wherein collecting, by the processor or control circuit, data associated with the at least three electrical parameters in a predetermined amount of time comprises collecting, by the processor or control circuit, data associated with the at least three electrical parameters in within a first 0.75 seconds (period of time “T” which is within the first 250ms (0.25 seconds), par.41) after activation of the radio frequency (RF) instrument (sufficient data to determine tissue type, when used with a machine leaning application, can be collected during the first 250 ms of tissue treatment. This is advantageous in that, although energy is being conducted between jaw members 110, 120 and through tissue, the first 250 ms of tissue treatment is a sufficiently short period of time so as not 

As to claims 5, 12 and 19, Johnson discloses the method and generator, wherein applying, by the processor or control circuit, a classification algorithm to classify the tissue into a distinct group in live time comprises applying, by the processor or control circuit, a classification algorithm to classify the tissue into a distinct group in live time using a support vector machine algorithm (machine learning applications include, for example, Support Vector Machines (SVMs), par.37 and end of par.38)

As to claims 6, 13 and 20, Johnson discloses the method and generator, wherein applying, by the processor or control circuit, a classification algorithm to classify the tissue into a distinct group in live time using a support vector machine algorithm comprises applying, by the processor or control circuit, a classification algorithm to classify the tissue into a distinct group in live time using a linear basis function, a polynomial basis function, or a radial basis function (machine learning applications include, for example, Support Vector Machines (SVMs), applications employing Principle Component Analysis, Hidden Markov Models (HMMs), applications employing the Monte Carlo Method, etc, end of par.38).

As to claims 7, 14 and 21, Johnson discloses the method and generator, further comprising applying, by the processor or control circuit, an activation algorithm specific to each tissue group (completion of tissue treatment may include implementing (or energy-delivery algorithm is pre-determined and applied once it is determined that the determined tissue type is acceptable for tissue treatment, par.43-45, specially par.45) after the first period T1 (after period of time “T” to identify/classify type of tissue, par.41 and par.43, fig.3A-B). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/144508. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application and the instance application are claiming a common subject matter including: a method and a generator comprising: a radio frequency (RF) instrument comprising an end effector, wherein the generator comprises a control circuit configured to: activate the radio frequency (RF) instrument for a first period T1, wherein a portion of the end effector is contacting a tissue during at least the first period T1; plot at least two/three electrical parameters associated with the tissue in contact with the RF instrument to classify an amount of the end effector in contact with the tissue; apply a classification algorithm to classify the amount of the end effector/type of tissue in contact with the end effector.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791